MEMORANDUM OPINION
NIX, Judge.
Plaintiff in error was convicted in the District Court of Pittsburg County, Oklahoma, of the crime of Perjury, and sentenced to One Year in the penitentiary. From that judgment and sentence he has appealed to this Court.
This cause was Summarily Submitted on September 30, 1969, in accordance with rules 6 and 9 of this Court. Accordingly, we have examined the record filed herein, and find no fundamental error. The judgment and sentence of the District Court of Pittsburg County is therefore, affirmed.
BRETT, P. J., and BUSSEY, J., concur.